Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 06/24/2022.
Claims 1-15 are pending in this application.
Claims 1-12 are elected.
Claims 13-15 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022 has been placed in record and considered by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election with traverse of Group I, including claims 1-12, in the reply filed on June 14, 2021 is acknowledged.
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0054595 A1) in view of Kodaypak et al. (US 2018/0359337 A1) in view of An et al. (US 2019/0158505 A1-Priority Date 07/27/2016).
Regarding claim 1, Zhang discloses a network management system for configuring a plurality of virtual network slices sharing a physical network infrastructure (fig. 2, [0002], [0028]:  the use of network slicing, different service providers can have distinct core networks that run on the same physical set of network and computing resources), the network management system comprising: 
at least one memory storing computer readable instructions; and at least one processor configured to execute the computer readable instructions ([0043]:  A management node includes at least a microprocessor operatively coupled to memory and a communication interface configured for transmitting instructions to other network nodes. Likewise, an apparatus provided in accordance with embodiments of the present invention may be a control or management node which is configured to at least receive indications of customer requirements, define network slices) to cause the network management system to for each network entity from among a plurality of network entities within the physical network infrastructure, selectively apply a first classification, from among a plurality of classifications, to the network entity ([0041]:  for provisioning a first slice segment can be transmitted to a first set of nodes, and instructions 235 for provisioning a second slice segment can be transmitted to a second set of nodes) based on configurability of the network entity in the plurality of virtual network slices ([0036]: The network slice is configured, for example, to provide a functionally separate network, such as a virtual network, for satisfying a given set of customer demands. Receiving an indication of a set of requirements to be satisfied by the communication network for the one or more customers or customer devices 105. The requirements can be received by a slice creation and management entity (SCME) 110. The method further includes defining 120 a network slice to have attributes which are selected based on the set of requirements. The method further includes transmitting instructions 130 to at least one node 135 of the communication network to provision that node to assist in providing the network slice having the selected attributes), and 
[assign instances of the plurality of network entities…based on the classification applied to the plurality of network entities] ([0042]:  Provisioning of nodes may be performed in accordance with a network slice instantiation operation, which instantiates the network slice in the communication network. By provisioning multiple network nodes to operate in a specified manner, the network slice may be instantiated. Configuring of nodes to operate in a manner which instantiates a network slice may include configuring the nodes to handle incoming data transmissions, transmit data, and process data in specified ways. Portions of the communication, computing and storage resources of a node may be dedicated to support of a network slice. A node may be used to instantiate one or more functions which form part of the network slice), wherein the plurality of classifications includes, a classification for network entities that are visible to a slice owner of a virtual network slice among the plurality of virtual network slices ([0036]:  The network slice is configured, for example, to provide a functionally separate network, such as a virtual network, for satisfying a given set of customer demands. The requirements can be received by a slice creation and management entity (SCME) 110. Defining a network slice to have attributes which are selected based on the set of requirements. [0067]-[0068]:  Network slices may be provided for various purposes. A network slice may be instantiated upon demand or in anticipation of a demand for the network slice. A network slice may be dedicated to a particular connection, a customer, a group of customers, a network operator, or a group of network operators (i.e. owner); and a classification for network entities that are create-able by the slice owner in the virtual network slice ([0084], [0118]:  the SCME receives requirements, typically from a customer. The requirements are used to determine whether a slice is to be created, or modified, and can also be used to determine which nodes in the network that underlie the slice will be required to act).
However, Zhang does not disclose after the selective applying of the first classification to the plurality of network entities, assign instance of the plurality of network entities to virtual network slices from among the plurality of virtual network slices based on the classification applied to the plurality of network entities.
In an analogous art, Kodaypak discloses after the selective applying of the first classification to the plurality of network entities, assign instance of the plurality of network entities to virtual network slices from among the plurality of virtual network slices based on the classification applied to the plurality of network entities ([0026]:  one example, a network slice can comprise a logical/virtual replication of core network elements employed to enable a specified service. [0031]:  provide a trigger (e.g., with information regarding service requirements/attributes for a particular class of devices, latency, network conditions, location of access point, etc.) to the core network control component 108. Based on the trigger, the core network control component 108 can determine whether to utilize a pre-dedicated core network slice, update the pre-dedicated core network slice, or instantiate a new core network slice of the core network slices 1-M (210.sub.1-210.sub.M; wherein M is most any natural number) to handle the requested service);
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang to comprise “after the selective applying of the first classification to the plurality of network entities, assign instance of the plurality of network entities to virtual network slices from among the plurality of virtual network slices based on the classification applied to the plurality of network entities” taught by Kodaypak.
One of ordinary skilled in the art would have been motivated because it would have enabled to instantiate a network slice to a particular class of devices (Kodaypak, [0031]).  
However, Zhang-Kodaypak does not disclose a classification for first network entities that are accessible by the slice owner for read/write purposes.
In an analogous art, An discloses a classification for first network entities that are accessible by the slice owner for read/write purposes ([0090]:  an access control right list according to an embodiment. In this embodiment, if an SDN control entity authorizes other control entities with access rights for READ, WRITE or USE, it puts these control entities and their corresponding access rights in the authorization field);
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang-Kodaypak to comprise “a classification for first network entities that are accessible by the slice owner for read/write purposes” taught by An.
One of ordinary skilled in the art would have been motivated because it would have enabled to define access rights to different group of entities (An, [0090]).  

Regarding claim 2, Zhang-Kodaypak-An discloses the network management system of claim 1.  Zhang discloses wherein the first classification applied to a first network entity among the plurality of network entities is one of a visible classification, access-configurable classification or a create-able classification, the visible classification being the classification for network entities that are visible to a slice owner of the virtual network slice among the plurality of virtual network slices (Zhang, [0036]:  The network slice is configured, for example, to provide a functionally separate network, such as a virtual network, for satisfying a given set of customer demands. The requirements can be received by a slice creation and management entity (SCME) 110. Defining a network slice to have attributes which are selected based on the set of requirements. [0067]-[0068]:  Network slices may be provided for various purposes. A network slice may be instantiated upon demand or in anticipation of a demand for the network slice. A network slice may be dedicated to a particular connection, a customer, a group of customers, a network operator, or a group of network operators (i.e. owner), and the create-able classification being the classification for network entities that are create-able by the slice owner in the virtual network slice (Zhang, [0084], [0118]:  the SCME receives requirements, typically from a customer. The requirements are used to determine whether a slice is to be created, or modified, and can also be used to determine which nodes in the network that underlie the slice will be required to act).
However, Zhang-Kodaypak does not disclose the access-configurable classification being the classification for first network entities that accessible by the owner for read/write purposes.
In an analogous art, An discloses the access-configurable classification being the classification for first network entities that accessible by the owner for read/write purposes ([0090]:  an access control right list according to an embodiment. In this embodiment, if an SDN control entity authorizes other control entities with access rights for READ, WRITE or USE, it puts these control entities and their corresponding access rights in the authorization field);
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang-Kodaypak to comprise “the access-configurable classification being the classification for first network entities that accessible by the owner for read/write purposes” taught by An.
One of ordinary skilled in the art would have been motivated because it would have enabled to define access rights to different group of entities (An, [0090]).  

Regarding claim 3, Zhang-Kodaypak-An discloses the network management system of claim 2, wherein the classification applied to the first network entity is applied via metadata for the first network entity stored at a physical network datastore (Zhang, [0062], [0096]:  each end device may be associated with an identifier such as a universal device identifier, a customer identifier or a service identifier. Associating an end device with an identifier may include programming the identifier into a predetermined and labelled memory location of the device.).  

Regarding claim 4, Zhang-Kodaypak-An discloses the network management system of claim 3, wherein the 2Atty. Dkt. No. 29250-002870-US-NPB U.S. Application No. 16/646,385metadata for the first network entity includes metadata indicating whether an instance of the first network entity has been explicitly assigned to the virtual network slice (Zhang, [0062]:  each end device may be associated with an identifier such as a universal device identifier, a customer identifier or a service identifier. For a slice having slice format “A”, the end devices may be also be associated with a slice identifier).

Regarding claims 5 and 9; the claims are interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claims 6 and 10; the claims are interpreted and rejected for the same reason as set forth in claim 2.
  
Regarding claims 7 and 11; the claims are interpreted and rejected for the same reason as set forth in claim 3.

  Regarding claims 8 and 12; the claims are interpreted and rejected for the same reason as set forth in claim 4.


Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Fang, US 2020/0228405 A1: Network Slice Management Method and Apparatus. 
Young et al., US 10,708,368 B1: System and Methods for Generating a Slice Deployment Description for a Network Slice Instance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446